DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 6/11/2021 are acknowledged and have been fully considered.  Claims 17-30 and 32-39 are now pending.  Claims 1-16 are canceled; claims 17, 18, 22, and 29 are amended; claims 32-36 are withdrawn; claims 37-39 are new.
Claims 17-30 and 37-39 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/971,803, 62/972,486, 62/988,852, 62/990,283, and 62/992,137, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, none of the prior-filed applications provide adequate support or enablement for a macrolide drug or specifically for azithromycin. Additionally, it is noted that Application No. 62/971,803 fails to provide support for any species of chloroquine, zinc, macrolide drugs and azithromycin.  Application No. 62/972,486 fails to provide support for zinc, macrolide drugs, and azithromycin.  Application Nos. 62/988,852, 62/990,283, and 62/992,137 fail to provide support for macrolide drugs and azithromycin.  Application Nos. 62/971,803, 62/972,486, and 62/988,852 fail to provide support for zanamivir.  Thus, the priority date of the instant claims is that of the filing of the instant application, 3/24/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/11/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-30, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gautret et al. (“Hydroxychloroquine and azithromycin as a treatment of COVID-19: results of an open-label non-randomized clinical trial”) in view of Keller (US 2009/0124658) and Moscona (“Global Transmission of Oseltamivir-Resistant Influenza”)

Gautret et al. does not teach zinc or a drug selected from the group consisting of remdesivir, oseltamivir, zanamivir, and a combination thereof.
Keller teaches compositions for treating viral infections and other diseases and conditions that induce a cytokine storm (see abstract). Keller teaches the composition can include a quinoline-quinone component or intermediates or derivatives such as chloroquine, in combination with a multivitamin component (see [0018]). Keller teaches chloroquine, including hydroxychloroquine, have demonstrated synergistic effects when combined with multivitamins (see [0056]). Keller teaches that the multivitamin should include zinc and vitamin C (see [0052]).  Keller teaches that the multivitamin component has several beneficial effects, such as increasing the levels of zinc and Vitamin C (see [0128]).  Keller teaches dosage unit forms including tablets, capsules, powders, dragees, and orally administered liquid preparations in liquid vehicles, elixirs, sprays, aerosols, suppositories, and dry or lyophilized preparations for the extemporaneous reconstitution of the dry preparations in a liquid vehicle or for nasal administration by inhalation (see [0107]). Keller teaches slow intravenous infusion and small incremental doses intramuscularly (see [0059]).
Moscona teaches that oseltamivir is an antiviral influenza drug, and that it is used against RNA viruses (see page 953).  Moscona teaches that licensed neuraminidase inhibitors, zanamivir (Relenza) and oseltamivir (Tamiflu), have very little toxicity and are 
Regarding claims 17, 18, 25, 26, 38, and 39, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include zinc as taught by Keller and zanamivir and/or oseltamivir as taught by Moscona in the therapeutic combination of Gautret et al.  One would be motivated to do so with a reasonable expectation of success as Keller teaches that chloroquine, including hydroxychloroquine, have demonstrated synergistic effects when combined with multivitamins, and teaches that the multivitamin component should include zinc and vitamin C (see [0052]) and Moscona teaches that zanamivir (Relenza) and oseltamivir (Tamiflu), have very little toxicity and are effective against all neuraminidase subtypes of RNA virus.
Regarding claim 19, Gautret et al. teaches oral hydroxychloroquine sulfate 200 mg, three times per day for ten days (see page 5).  It is noted that the instant specification does not provide a definition for the term “about”, and thus it is being broadly interpreted.  A person of ordinary skill in the art would reasonably expect that “about 250mg” reads on 200mg.  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779.  In the instant case, a person of ordinary skill in the art would reasonably expect “about 250mg” to have the same properties as 200mg.
Regarding claims 20 and 21, Gautret et al. teaches oral hydroxychloroquine sulfate 200 mg, three times per day for ten days (see page 5).  MPEP 2144.05 states prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 22-24, Gautret et al. teaches azithromycin was given at 500mg on day one, followed by 250mg per day for the next four days (see page 7). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 27-29, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule as taught by Keller in the therapeutic combination of Gautret et al.  One would be motivated to do so with a reasonable expectation of success as Keller and Gautret et al. are drawn to similar therapeutic combinations, and Keller teaches that the compositions can be successfully formulated as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule.
Regarding claim 30, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slow intravenous infusion and small incremental doses intramuscularly as taught by Keller in the therapeutic formulation of Gautret et al. One would be motivated to do so with a reasonable expectation of success as Keller and Gautret et al. are drawn to similar therapeutic combinations, and Keller teaches that the compositions can be successfully administered as slow intravenous infusion and small incremental doses intramuscularly.
Claims 17-30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gautret et al. (“Hydroxychloroquine and azithromycin as a treatment of COVID-19: results of an open-label non-randomized clinical trial”) in view of Keller (US 2009/0124658) and Liu et al. (“Hydroxychloroquine, a less toxic derivative of chloroquine, is effective in inhibiting SARS-CoV-2 infection in vitro”).
Gautret et al. teaches the combination of hydroxychloroquine and azithromycin (see page 6). Gautret et al. teaches oral hydroxychloroquine sulfate 200 mg, three times per day for ten days (see page 5).  Gautret et al. teaches azithromycin was given at 500mg on day one, followed by 250mg per day for the next four days (see page 7).
Gautret et al. does not teach zinc or a drug selected from the group consisting of remdesivir, oseltamivir, zanamivir, and a combination thereof.
Keller teaches compositions for treating viral infections and other diseases and conditions that induce a cytokine storm (see abstract). Keller teaches the composition can include a quinoline-quinone component or intermediates or derivatives such as chloroquine, in combination with a multivitamin component (see [0018]). Keller teaches chloroquine, including hydroxychloroquine, have demonstrated synergistic effects when combined with multivitamins (see [0056]). Keller teaches that the multivitamin should include zinc and vitamin C (see [0052]).  Keller teaches that the multivitamin component has several beneficial effects, such as increasing the levels of zinc and Vitamin C (see [0128]).  Keller teaches dosage unit forms including tablets, capsules, powders, dragees, and orally administered liquid preparations in liquid vehicles, elixirs, sprays, aerosols, suppositories, and dry or lyophilized preparations for the extemporaneous 
Lui et al. teaches remdesivir and chloroquine phosphate inhibited SARS-CoV-2 infection in vitro (see page 1).
Regarding claims 17, 18, 25, 26 and 37, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include zinc as taught by Keller and remdesivir as taught by Lui et al. in the therapeutic combination of Gautret et al.  One would be motivated to do so with a reasonable expectation of success as Keller teaches that chloroquine, including hydroxychloroquine, have demonstrated synergistic effects when combined with multivitamins, and teaches that the multivitamin component should include zinc and vitamin C (see [0052]) and Lui et al. teaches that remdesivir inhibited SARS-CoV-2 infection in vitro (see page 1).
Regarding claim 19, Gautret et al. teaches oral hydroxychloroquine sulfate 200 mg, three times per day for ten days (see page 5).  It is noted that the instant specification does not provide a definition for the term “about”, and thus it is being broadly interpreted.  A person of ordinary skill in the art would reasonably expect that “about 250mg” reads on 200mg.  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779.  In the instant case, a person of ordinary skill in the art would reasonably expect “about 250mg” to have the same properties as 200mg.
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 22-24, Gautret et al. teaches azithromycin was given at 500mg on day one, followed by 250mg per day for the next four days (see page 7). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 27-29, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule as taught by Keller in the therapeutic combination of Gautret et al.  One would be motivated to do so with a reasonable expectation of success as Keller and Gautret et al. are drawn to similar therapeutic combinations, and Keller teaches that the compositions can be successfully formulated as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule.
Regarding claim 30, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slow intravenous infusion and small incremental doses intramuscularly as taught by Keller in the therapeutic formulation of Gautret et al. One would be motivated to do so with a reasonable expectation of success as Keller and Gautret et al. are drawn to similar .

Claims 17-30, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (“4-Aminoquinolines: Chloroquine, Amodiaquine and Next-Generation Analogues”) in view of Keller (US 2009/0124658) and Moscona (“Global Transmission of Oseltamivir-Resistant Influenza”).
O’Neill et al. teaches the combination of azithromycin/chloroquine (see page 37). O’Neill et al. teaches 250mg azithromycin and 150mg chloroquine are given as part of a fixed dose of four tablets (see Table 1).  
O’Neill et al. does not teach zinc or a drug selected from the group consisting of remdesivir, oseltamivir, zanamivir, and a combination thereof.
Keller teaches compositions for treating viral infections and other diseases and conditions that induce a cytokine storm (see abstract). Keller teaches the composition can include a quinoline-quinone component or intermediates or derivatives such as chloroquine, in combination with a multivitamin component (see [0018]). Keller teaches chloroquine, including hydroxychloroquine, have demonstrated synergistic effects when combined with multivitamins (see [0056]). Keller teaches that the multivitamin should include zinc and vitamin C (see [0052]).  Keller teaches that the multivitamin component has several beneficial effects, such as increasing the levels of zinc and Vitamin C (see [0128]).  Keller teaches dosage unit forms including tablets, capsules, powders, dragees, and orally administered liquid preparations in liquid vehicles, elixirs, sprays, aerosols, suppositories, and dry or lyophilized preparations for the extemporaneous 
Moscona teaches that oseltamivir is an antiviral influenza drug, and that it is used against RNA viruses (see page 953).  Moscona teaches that licensed neuraminidase inhibitors, zanamivir (Relenza) and oseltamivir (Tamiflu), have very little toxicity and are effective against all neuraminidase subtypes and, therefore, against all strains of influenza virus (see page 953).  
Regarding claims 17, 25, 26, 38, and 39, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include zinc as taught by Keller and oseltamivir and/or zanmivir as taught by Moscona in the therapeutic combination of O’Neill et al.  One would be motivated to do so with a reasonable expectation of success O’Neill teaches the combination of azithromycin/chloroquine and Keller teaches that chloroquine has demonstrated synergistic effects when combined with multivitamins, and teaches that the multivitamin component should include zinc and vitamin C (see [0052]) and Moscona teaches that zanamivir (Relenza) and oseltamivir (Tamiflu), have very little toxicity and are effective against all neuraminidase subtypes of RNA virus.
Regarding claim 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydroxychloroquine as taught by Keller and oseltamivir and/or zanmivir as taught by Moscona in the combination of O’Neill et al.  One would be motivated to do so with a reasonable expectation of success as Keller teaches that hydroxychloroquine is 
Regarding claim 19, O’Neill et al. teaches 250mg azithromycin and 150mg chloroquine are given as part of a fixed dose of four tablets (see Table 1).  One skilled in the art would be motivated to manipulate the amount by routine experimentation, in order to optimize the desired effect of the resultant composition.  It is further noted that the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.
Regarding claims 20 and 21, O’Neill et al. teaches 250mg azithromycin and 150mg chloroquine are given as part of a fixed dose of four tablets (see Table 1).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 22-24, O’Neill et al. teaches 250mg azithromycin given as part of a fixed dose of four tablets (see Table 1).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 27-29, O’Neill et al. teaches 250mg azithromycin given as part of a fixed dose of four tablets (see Table 1).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule as taught by Keller in the therapeutic combination of O’Neill et al.  One would be motivated to do so with a reasonable expectation of success as Keller and O’Neill et al are drawn to similar therapeutic combinations, and Keller teaches that the compositions can be successfully formulated as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule.
Regarding claim 30, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slow intravenous infusion and small incremental doses intramuscularly as taught by Keller in the therapeutic formulation of O’Neill et al. One would be motivated to do so with a reasonable expectation of success as Keller and O’Neill et al. are drawn to similar therapeutic combinations, and Keller teaches that the compositions can be successfully administered as slow intravenous infusion and small incremental doses intramuscularly.

Claims 17-30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (“4-Aminoquinolines: Chloroquine, Amodiaquine and Next-Generation Analogues”) in view of Keller (US 2009/0124658) and Lui et al. (“Hydroxychloroquine, a less toxic derivative of chloroquine, is effective in inhibiting SARS-CoV-2 infection in vitro”)
O’Neill et al. teaches the combination of azithromycin/chloroquine (see page 37). O’Neill et al. teaches 250mg azithromycin and 150mg chloroquine are given as part of a fixed dose of four tablets (see Table 1).  
O’Neill et al. does not teach zinc or a drug selected from the group consisting of remdesivir, oseltamivir, zanamivir, and a combination thereof.
Keller teaches compositions for treating viral infections and other diseases and conditions that induce a cytokine storm (see abstract). Keller teaches the composition can include a quinoline-quinone component or intermediates or derivatives such as chloroquine, in combination with a multivitamin component (see [0018]). Keller teaches chloroquine, including hydroxychloroquine, have demonstrated synergistic effects when combined with multivitamins (see [0056]). Keller teaches that the multivitamin should include zinc and vitamin C (see [0052]).  Keller teaches that the multivitamin component has several beneficial effects, such as increasing the levels of zinc and Vitamin C (see [0128]).  Keller teaches dosage unit forms including tablets, capsules, powders, dragees, and orally administered liquid preparations in liquid vehicles, elixirs, sprays, aerosols, suppositories, and dry or lyophilized preparations for the extemporaneous reconstitution of the dry preparations in a liquid vehicle or for nasal administration by inhalation (see [0107]). Keller teaches slow intravenous infusion and small incremental doses intramuscularly (see [0059]).
Lui et al. teaches remdesivir and chloroquine phosphate inhibited SARS-CoV-2 infection in vitro (see page 1).

Regarding claim 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydroxychloroquine as taught by Keller and remdesivir as taught by Lui et al. in the combination of O’Neill et al.  One would be motivated to do so with a reasonable expectation of success as Keller teaches that hydroxychloroquine is equivalent to chloroquine and also has demonstrated synergistic effects when combined with multivitamins (see [0056]) and Lui et al. teaches that remdesivir inhibited SARS-CoV-2 infection in vitro (see page 1).
Regarding claim 19, O’Neill et al. teaches 250mg azithromycin and 150mg chloroquine are given as part of a fixed dose of four tablets (see Table 1).  One skilled in the art would be motivated to manipulate the amount by routine experimentation, in order to optimize the desired effect of the resultant composition.  It is further noted that the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the 
Regarding claims 20 and 21, O’Neill et al. teaches 250mg azithromycin and 150mg chloroquine are given as part of a fixed dose of four tablets (see Table 1).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 22-24, O’Neill et al. teaches 250mg azithromycin given as part of a fixed dose of four tablets (see Table 1).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 27-29, O’Neill et al. teaches 250mg azithromycin given as part of a fixed dose of four tablets (see Table 1).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition as a liquid, aerosol, formula for inhalation, powder, tablet, or capsule as taught by Keller in the therapeutic combination of O’Neill et al.  One would be motivated to do so with a reasonable expectation of success as Keller and O’Neill et al are drawn to similar therapeutic combinations, and Keller teaches that the 
Regarding claim 30, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slow intravenous infusion and small incremental doses intramuscularly as taught by Keller in the therapeutic formulation of O’Neill et al. One would be motivated to do so with a reasonable expectation of success as Keller and O’Neill et al. are drawn to similar therapeutic combinations, and Keller teaches that the compositions can be successfully administered as slow intravenous infusion and small incremental doses intramuscularly.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Melissa L Fisher/Primary Examiner, Art Unit 1611